Per Curiam.

Evidence of observation of defendant’s activities by a police officer prior to arrest, all of which activities are consistent with a finding of innocence, the overhearing of the state*34ment, “ Pearly, give me the knicks five times,” made by an unknown male in defendant’s presence while the said male is passing money to the defendant, and finding the defendant possessed of some $500 upon a search of his person, are not sufficient, even in toto, to establish the guilt of defendant beyond a reasonable doubt.
The judgment of conviction should be reversed on the law and on the facts, and the complaint dismissed. Fine remitted.